Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 10, the phrase “discarding completely invisible target vehicle” is not a proper statement since if a vehicle is not visible at all, how can it be identified, therefore how is it discarded?. Clarification is required.
On line 22, the phrase “converting and outputting information of a visible target vehicle into an expression form of a real millimeter-wave radar sensing an object.” has no description in the specification and is not clearly defined as to what kind of expression form and how that related to the millimeter-wave radar sensing an object. Clarification is required. 
Regarding claim 7,
On lines, 5,7,9,11 the ranges “0° to 45° or 315° to 360°” and “45° to 135°” and “135° to 225°” and “225° to 315°” respectively, are not clearly defined as it is not indicated in which rotation the angles are perceived, clockwise or counterclockwise. Further clarification is required. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehning(US 20140049420) in view of N. Yamada (“Radar Cross Section for Pedestrian in 76GHz Band, 2005”) in further view of Baba (US 20180182247).
Regarding claim 1, Lehning teaches:
obtaining information of a target vehicle at a variety of positions and a variety of angles within a detection area of a host vehicle (The radar cone 12 is directed to the roadway 2 in such a way that radar radiation 11 impinges on the vehicles 3 at a location distant from the radar device 1 (virtually frontally) to a location near the radar device 1 (virtually laterally)(0029))
wherein the target vehicle is detected by the host vehicle, and the information comprises a vehicle type, shape, size, (It will be seen that the spectrograms have characteristic shapes which can be associated directly with the measured vehicles 3 and differentiated into determined signal regions depending on the size of the vehicles 3... Due to the fact that the measured Doppler frequencies f.sub.D are proportional to the radial velocity of the vehicle 3, the measurement signals 4 of faster vehicles 3 are arranged at higher values on the frequency axis than the measurement signals 4 of slower vehicles 3.(0042))
according to vehicle types stored in an intelligent vehicle simulation testing model (vehicles whose assigned class is known, and which are in the form of comparison models VM(0061))
calibrated reflectivities of the vehicle types at a variety of positions within 360 degrees within a millimeter wave radar, and building a linked list for storage (It will be seen that the spectrograms have characteristic shapes which can be associated directly with the measured vehicles 3 and differentiated into determined signal regions depending on the size of the vehicles 3(0042)…The frequencies of the acquired measurement signals of the measured vehicles are stored as functions over the measurement time period, and a spectrogram is formed therefrom for every vehicle(0013))
performing geometry culling on each target vehicle, discarding completely invisible target vehicles, and calculating visible section information for each target vehicle that has a visible section (It will be seen that the spectrograms have characteristic shapes which can be associated directly with the measured vehicles 3 and differentiated into determined signal regions depending on the size of the vehicles 3(0042))
the visible section information including a position of the visible section and a corresponding angle (A FSK radar device, a special type of FMCW radar known from the prior art, is used as an angle-resolving radar device 1 for the method for classifying a vehicle 3(0027))
categorizing target vehicles into four classes according to their moving directions relative to the host vehicle, including (i) the target vehicle moves in the same direction as the host vehicle (The radar cone 12 is directed to the roadway 2 in such a way that radar radiation 11 impinges on the vehicles 3 at a location distant from the radar device 1 (virtually frontally) to a location near the radar device 1 (virtually laterally)(0029))
further dividing each class into a plurality of situations according to a positional relationship between the visible section and the host vehicle, and calculating a target vehicle reflection intensity according to the situation (The vehicles 3 are measured based on the emitted and reflected radar radiation 11. Owing to a relative movement of the vehicles 3 traveling through the radar cone 12 with respect to the radar device 1, these vehicles 3 generate Doppler shifts in the reflected radar radiation 11(0030))
analyzing visibility of the target vehicle according to the target vehicle reflection intensity, and converting and outputting information of a visible target vehicle into an expression form of a real millimeter-wave radar sensing an object (From these Doppler shifts, the radar device 1 generates low-frequency measurement signals 4 which correspond to the Doppler shifts and are acquired and evaluated in the form of Doppler frequencies f.sub.D. The evaluation of the measurement signals 4 by means of the method according to the invention allows vehicles 3 to be classified(0030))
Lehning does not teach the material and reflectivity being a part of the information gathered by the sensor, however, N. Yamada teaches some factors can be considered regarding the time variance of the radio wave reflection intensity of a pedestrian. While the pedestrian is walking, his or her posture, relative orientation, irradiated aspect, and distance from the sensor, are constantly changing. The reflection intensity is affected by all of these factors. Moreover, the size of a pedestrian can vary, from a child to an adult. Furthermore, pedestrians' clothes are made of various materials and take different forms (Page 1, Col 2).
Lehning and N. Yamada are considered analogous since they both teach the art of detecting objects using radar therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have combined the teachings of Lehning and N. Yamada in order to have a radar system which can distinguish based on reflection of the radio emitted waves the material and the reflectivity of the object within the detection zone.
Lehnign and N. Yamada teach the limitations set forth above but fail to teach:
(ii) the target vehicle moves in the opposite direction of the host vehicle;
(iii) the target vehicle moves to the left relative to the host vehicle;
(iv) the target vehicle moves to the right relative to the host vehicle;
However, Baba teaches:
(ii) the target vehicle moves in the opposite direction of the host vehicle; (Fig.5, element 311)
(iii) the target vehicle moves to the left relative to the host vehicle; (Fig.5, element 313)
(iv) the target vehicle moves to the right relative to the host vehicle; (Fig.5, element 312)
Lehning , N. Yamada, and Baba are considered analogous since they all teach the art of detecting objects using radar therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have combined the teachings of Lehning and N. Yamada with the teachings of Baba in order to have a radar system which can distinguish various objects on the road and identify in which location and travel direction they are relative to the host vehicle.
(The radar cone 12 is directed to the roadway 2 in such a way that radar radiation 11 impinges on the vehicles 3 at a location distant from the radar device 1 (virtually frontally) to a location near the radar device 1 (virtually laterally)(0029)).
Lehning in view of N.Yamada do not teach:
 the target vehicle moves to the left relative to the host vehicle when the course angle of the target vehicle ranges from 45 to 135
the target vehicle moves in the opposite direction of the host vehicle when the course angle of the target vehicle ranges from 135 to 225
the target vehicle moves to the right of the host vehicle when the course angel of the target vehicle ranges from 225° to 315
However, Baba teaches:
 the target vehicle moves to the left relative to the host vehicle when the course angle of the target vehicle ranges from 45 to 135 (Fig.5, element 313)
the target vehicle moves in the opposite direction of the host vehicle when the course angle of the target vehicle ranges from 135 to 225 (Fig.5, element 311)
the target vehicle moves to the right of the host vehicle when the course angel of the target vehicle ranges from 225° to 315 (Fig.5, element 312)
Lehning , N. Yamada, and Baba are considered analogous since they all teach the art of detecting objects using radar therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have combined the teachings of Lehning and N. Yamada with the teachings of Baba in order to have a radar system which can distinguish various objects on the road and identify in which location and travel direction they are relative to the host vehicle.


Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 35 USC 112(b) rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648